Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 14, 2018

                                    No. 04-17-00368-CR

                                Preston Dewayne VANNOY,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

               From the County Court At Law No 2, Guadalupe County, Texas
                              Trial Court No. CCL-15-0780
                       Honorable Brenda Chapman, Judge Presiding


                                       ORDER

       The State’s Motion for Extension of Time to File Brief is GRANTED. The State’s brief is
due on March 26, 2018.



                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court